




EXHIBIT 10.24




Execution Version


GUARANTEE AGREEMENT
GUARANTEE AGREEMENT, dated as of August 6, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by DYNEX CAPITAL, INC., a Virginia corporation having its principal place of
business at 4991 Lake Brook Drive, Suite 100, Glen Allen, VA 23060
(“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”).
RECITALS
Pursuant to that certain Master Repurchase and Securities Contract, dated as of
August 6, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), between Buyer and Issued Holdings Capital
Corporation, a Virginia corporation (“Seller”), Seller has agreed to sell, from
time to time, to Buyer certain Assets and Additional Assets, each as defined in
the Repurchase Agreement (the “Purchased Assets” and “Additional Purchased
Assets”, respectively), upon the terms and subject to the conditions as set
forth therein. Pursuant to the terms of that certain Custodial Agreement by and
between Wells Fargo Bank, National Association (“Custodian”), Buyer and Seller
(the “Custodial Agreement”), Custodian is required to take possession of the
Purchased Assets and Additional Purchased Assets, along with certain other
documents specified in the Custodial Agreement, as Custodian of Buyer, and any
future purchaser, on several delivery dates, in accordance with the terms and
conditions of the Custodial Agreement. The Repurchase Agreement, the Custodial
Agreement, this Guarantee and any other agreements executed in connection with
the Repurchase Agreement and the Custodial Agreement shall be referred to herein
as the “Repurchase Documents”.
It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee with respect to the due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, under certain
circumstances, of all of the following: (a) all payment obligations owing by
Seller to Buyer under or in connection with the Repurchase Agreement and any
other Repurchase Documents; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys' fees and disbursements, that are
incurred by Buyer in the enforcement of any of the foregoing or any obligation
of Guarantor hereunder; and (d) all other Repurchase Obligations, including any
other obligations of Seller with respect to Buyer under each of the Repurchase
Documents (collectively, the “Obligations”).
NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:
1.Defined Terms. Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined. In addition
thereto the following defined terms shall have the following meanings when used
in this Guarantee:
“Consolidated Indebtedness”: At any time, the aggregate Indebtedness of
Guarantor and its




--------------------------------------------------------------------------------




Affiliates, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth”: At any time, the aggregate shareholders' equity of
Guarantor and its Affiliates, determined on a consolidated basis in accordance
with GAAP.
“Interest Expense”: With respect to a Person for any period of time, the
interest expense, whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period, determined in
accordance with GAAP.
“Liquidity”: At any time, an amount equal to the total amount of all
unencumbered cash, cash equivalents and an amount equal to ninety-five percent
(95%) of the market value of all unencumbered Agency ARMs of Guarantor and its
Subsidiaries at such time, determined in accordance with GAAP on a consolidated
basis.
“Net Income”: For each relevant time period, the net income of Guarantor and its
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP.
“Stock Exchange”: The New York Stock Exchange, NASDAQ or any other nationally
recognized stock exchanges.
2.Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance of the Obligations by
Seller when due (whether at the stated maturity, by acceleration or otherwise),
as the case may be, and agrees to indemnify and hold harmless Buyer from any and
all claims, damages, losses, liabilities, costs and expenses that may be
incurred by or asserted or awarded against Buyer, in each case relating to or
arising out of the Obligations, as the case may be.
(b)    Nothing herein shall be deemed to be a waiver of any right that Buyer may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Repurchase Agreement or to require that all collateral shall continue to
secure all of the indebtedness owing to Buyer in accordance with the Repurchase
Agreement or any other Repurchase Documents.
(c)    Guarantor further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees and disbursements of legal
counsel) which may be paid or incurred by Buyer in enforcing, or obtaining
advice of legal counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, Guarantor under this Guarantee. This
Guarantee shall remain in full force and effect until the Obligations are paid
in full, notwithstanding that from time to time prior thereto Seller may be free
from any Obligations.
(d)    No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations until the Obligations are paid in full.
(e)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor's liability
hereunder, Guarantor will notify Buyer, as applicable, in writing that such
payment is made under this Guarantee for such purpose.
3.Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated




--------------------------------------------------------------------------------




to the rights of Buyer against Seller and any collateral for any Obligations
with respect to such payment; provided, that Guarantor shall not seek to enforce
any right or receive any payment by way of subrogation until all amounts due and
payable by Seller to Buyer under the Repurchase Documents or any related
documents have been paid in full; and, further provided, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Buyer under
the Repurchase Documents.
4.Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Repurchase Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
5.Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller or Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Guarantor with respect to the Obligations. This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller or Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of Seller for the Obligations or
of Guarantor under this Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation, to pursue such rights and remedies that Buyer may
have against Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee




--------------------------------------------------------------------------------




or right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Buyer against Guarantor. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon each Guarantor and its respective successors and
assigns thereof, and shall inure to the benefit of Buyer, and their respective
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guarantee shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Documents Seller may be free from any Obligations.
(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:
(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor's subrogation rights, rights to proceed
against Seller, or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, against any other
guarantor, or against any other person or security.
(ii)Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed about
each of Seller's financial condition and the status of other guarantors, if any,
of circumstances which bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Absent a written request for such
information by Guarantor to Buyer, Guarantor hereby waives the right, if any, to
require Buyer to disclose to Guarantor any information that Buyer may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.
(iii)Guarantor has independently reviewed the Repurchase Documents and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any Liens or security interests of any
kind or nature granted by Seller or any other guarantor to Buyer, now or at any
time and from time to time in the future.
6.Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of Seller's property, or otherwise, all as though
such payments had not been made.
7.Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.
8.Representations and Warranties. Guarantor represents and warrants that:
(a)Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor's obligations hereunder;




--------------------------------------------------------------------------------




(b)no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;
(c)this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);
(d)the execution, delivery and performance of this Guarantee will not violate
any law, treaty, rule or regulation or determination of an arbitrator, a court
or other governmental authority, applicable to or binding upon Guarantor or any
of its property or to which Guarantor or any of its property is subject
(“Requirement of Law”), or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any Lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;
(e)no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Guarantor, threatened
by or against Guarantor or against any of Guarantor's properties or revenues
with respect to this Guarantee or any of the transactions contemplated hereby;
and
(f)except as disclosed in writing to Buyer prior to the date hereof, Guarantor
has filed or caused to be filed all tax returns which, to the knowledge of
Guarantor, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of
Guarantor's property and all other taxes, fees or other charges imposed on it or
any of Guarantor's property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings); no tax lien has been filed, and, to the knowledge of
Guarantor, no claim is being asserted, with respect to any such tax, fee or
other charge.
(g)Guarantor has not engaged in any material “prohibited transactions” as
defined in Sections 857(b)(6)(B)(iii) and (C) of the Code, and Guarantor for its
current taxable year is a REIT and is entitled to a dividends paid deduction
under the requirements of Section 857 of the Code.
Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.
9.Financial Covenants.
(a)Minimum Consolidated Net Worth. At no time shall the Consolidated Net Worth
of Guarantor be less than the amount set forth in the Fee Letter.
(b)Minimum Liquidity Requirement. The Liquidity of Guarantor shall at no time be
less than the amount set forth in the Fee Letter.
(c)Maximum Indebtedness to Consolidated Net Worth. At no time shall the ratio of
Guarantor's Consolidated Indebtedness to Guarantor's Consolidated Net Worth be
greater than the ratio set forth in the Fee Letter.




--------------------------------------------------------------------------------




10.REIT Status. Guarantor shall at all times (i) continue to be (A) qualified as
a REIT, (B) entitled to a dividends paid deduction under the requirements of
Section 857 of the Code, and (C) a publicly traded company listed, quoted or
traded on and in good standing in respect of any stock exchange, and (ii) will
not enter into any material “prohibited transactions” as defined in
Sections 857(b) and 856(c) of the Code.
11.Set-off.
(a)In addition to any rights now or hereafter granted under the Repurchase
Documents, Requirements of Law or otherwise, Guarantor hereby grants to Buyer,
to secure repayment of the Repurchase Obligations, a right of set off upon any
and all of the following: monies, securities, collateral or other property of
Guarantor and any proceeds from the foregoing, now or hereafter held or received
by Buyer, for the account of Guarantor, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general, specified, special, time, demand, provisional or final) and
credits, claims or Indebtedness of Guarantor at any time existing, and any
obligation owed by Buyer to Guarantor and to set-off against any Repurchase
Obligations or Indebtedness owed by Guarantor and any Indebtedness owed by Buyer
to Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer to or for the
credit of Guarantor, without prejudice to Buyer's right to recover any
deficiency. Buyer is hereby authorized upon any amount becoming due and payable
by Guarantor to Buyer under the Repurchase Documents, the Repurchase Obligations
or otherwise or upon the occurrence of an Event of Default, without notice to
Guarantor, any such notice being expressly waived by Guarantor to the extent
permitted by any Requirements of Law, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Buyer by Guarantor under the Repurchase Documents and the
Repurchase Obligations, irrespective of whether Buyer shall have made any demand
under the Repurchase Documents and regardless of any other collateral securing
such amounts, and in all cases without waiver or prejudice of Buyer's rights to
recover a deficiency. Guarantor shall be deemed directly indebted to Buyer in
the full amount of all amounts owing to Buyer by Guarantor under the Repurchase
Documents and the Repurchase Obligations, and Buyer shall be entitled to
exercise the rights of set-off provided for above. ANY AND ALL RIGHTS TO REQUIRE
BUYER TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS
UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF
SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.
(b)Buyer shall promptly notify Guarantor after any such set-off and application
made by Buyer, provided that the failure to give such notice shall not affect
the validity of such set-off and application. If an amount or obligation is
unascertained, Buyer may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
party when the amount or obligation is ascertained. Nothing in this Section 11
shall be effective to create a charge or other security interest. This
Section 11 shall be without prejudice and in addition to any right of set-off,
combination of accounts, Lien or other rights to which any Party is at any time
otherwise entitled.
(c)Guarantor hereby waives any right of setoff it may have or to which it may be
or become entitled under the Repurchase Documents or otherwise against Buyer or
any Affiliate of Buyer, or their respective assets or properties; provided,
however, that Guarantor does not waive any right of set-off to which Guarantor
or its affiliates may be entitled under Section 6(f) of the ISDA 2002 Master
Agreement, including the Schedule thereto, each dated as of July 14, 2011
between Wells Fargo Bank, National Association and Dynex, Inc.




--------------------------------------------------------------------------------




12.Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
14.No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
15.Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor, Buyer,
provided that, subject to any limitations set forth in the Repurchase Agreement,
any provision of this Guarantee may be waived by Buyer in a letter or agreement
executed by Buyer or by telex or facsimile transmission from Buyer. This
Guarantee shall be binding upon the heirs, personal representatives, successors
and assigns of Guarantor and shall inure to the benefit of Buyer, and their
respective successors and assigns. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
16.Notices. Notices by Buyer to any Guarantor may be given by mail, or by
telecopy transmission, addressed to Guarantor at the address or transmission
number set forth under its signature below and shall be effective (a) in the
case of mail, five (5) calendar days after deposit in the postal system, first
class certified mail and postage pre-paid, (b) one (1) Business Day following
timely delivery to a nationally recognized overnight courier service for next
Business Day delivery and (c) in the case of telecopy transmissions, when sent,
transmission electronically confirmed. Notices to Buyer by Guarantor may be
given in the manner set forth in the Repurchase Agreement.
17.SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:
(A)SUBMITS FOR GUARANTOR AND GUARANTOR'S PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE DOCUMENTS TO
WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;




--------------------------------------------------------------------------------




(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT GUARANTOR MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT
GUARANTOR'S ADDRESS SET FORTH UNDER GUARANTOR'S SIGNATURE BELOW OR AT SUCH OTHER
ADDRESS OF WHICH BUYER SHALL HAVE BEEN NOTIFIED; AND
(D)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
18.Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.
19.Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the related documents;
(b)    Buyer has no fiduciary relationship to Guarantor, and the relationship
between Buyer and Guarantor is solely that of surety and creditor; and
(c)    no joint venture exists between or among any of Buyer, Guarantor and
Seller.
20.WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.
[SignatureS SET FORTH ON THE FOLLOWING page]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.


DYNEX CAPITAL, INC.,
a Virginia corporation






By:
    /s/ Byron L. Boston                            

Name:    Byron L. Boston
Title:    President






By:
    /s/ Wayne E. Brockwell                            

Name:    Wayne E. Brockwell
Title:    Vice President


Address for Notices:
4991 Lake Brook Drive, Suite 100
Glen Allen, VA 23060
Attention: Chief Financial Officer






